              Case 1:20-cv-05151-GHW Document 6 Filed 08/25/20 Page 1 of 1

                                                                                               US D C S D N Y
                                                                                               D OC U ME NT
                                                                                               E L E C T R O NI C A L L Y FI L E D
U NI T E D S T A T E S DI S T RI C T C O U R T
                                                                                               D O C #: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
S O U T H E R N DI S T RI C T O F N E W Y O R K
                                                                                               D A T E FI L E D 8 /2 6 / 2 0 2 0
----------------------------------------------------------------- X
                                                                       :
J E N NI F E R S U A R E Z o n be h alf of C hristo p her S a nc he z, :
                                                                       :
                                                   Pl ai ntif f,       :                            1: 2 0 -c v -5 1 5 1 - G H W
                                                                       :
                               -v -                                    :                                    OR DER
                                                                       :
C O M MI S SI O N E R O F S O CI A L S E C U RI T Y ,                  :
                                                                       :
                                                D ef e n d a nt.       :
                                                                       :
----------------------------------------------------------------- X

GRE G ORY            H. WO O D S,        Unit e d St at es Distri ct Ju d g e:

           O n J ul y 1 1, 20 2 0, th e C o urt e nt er e d a n or d er t h at i d entifi e d defi ci e n ci es in Pl ai ntiff ’s

C o m pl ai nt a n d r e q u e st to pr o c e e d i n form a p a u peris . D kt. N o. 5. T h e C o ur t di r e ct e d Plai ntiff to

r e m e d y th es e d e fi ci e n ci es by A u g ust 1 3 , 2 0 2 0. I d. As of t h e d at e of t his or d er, t h e C o urt h as n ot

r e c ei v e d Pl ai ntiff ’s s u b missi o ns. Pl ai ntiff is dir e ct e d t o co m pl y wit h t h e J ul y 1 1, 2 0 2 0 or d er

f ort h wit h, a n d i n n o e v e nt l at er th a n Se pt e m b er 7 , 20 2 0.

           T h e C o urt c ertifi es u n d er 2 8 U . S. C. § 1 9 1 5( a)( 3) t h at a n y a p p e al fr o m t hi s or d er w o ul d n ot

b e t a k e n i n g o o d f ait h, a n d t h er ef or e i n for m a p a u peris st at us is d e ni e d f or t h e p ur p os e of a n a p p e al.

Cf. Co p pe dge v. U nite d St ates , 3 6 9 U . S. 4 3 8, 4 4 4– 4 5 ( 1 9 6 2) ( h ol di n g t h at a p p ell a nt d e m o nstr at es g o o d

f ait h w h e n s e e ki n g r e vi e w of a n o nfri v ol o us iss u e).

           T h e Cl er k of C o ur t is dir e ct e d t o m ail a c o p y of t his or d e r a n d t h e C o ur t’s Jul y 1 1, 2 0 2 0

or d er, D kt. N o. 5, b y first cl ass a n d c ertifi e d m ail.

           S O O R D E R E D.
                                                                                             _____________________________
D at e: A u g ust 2 5 , 2 0 2 0                                                                   G R E G O R Y H. W O O D S
N e w Y or k, N e w Y or k                                                                       U ni t e d St at es Distri ct J u d g e
